--------------------------------------------------------------------------------

Exhibit 10.1
 
MEL MARKS AGREEMENT
 
This MEL MARKS AGREEMENT (this “Agreement”) is dated as of March 31, 2013,
between MOTORCAR PARTS OF AMERICA, INC., a New York corporation having an
address at 2929 California Street, Torrance, California 90503 (the “Company”),
MEL MARKS, an individual residing in Boca Raton, Florida, and Melmarks
Enterprises LLLP, a Florida limited liability limited partnership located in
Boca Raton, Florida.
 
WITNESSETH:
 
WHEREAS, Mr. Marks is a member of the board of directors of the Company (the
“Board”);
 
WHEREAS, as of the date hereof, Mr. Marks will no longer serve as a consultant
to the Company, in which role he provided certain oversight, management,
strategic and other advisory services to the Company; and
 
WHEREAS, the Company is grateful for the contributions Mr. Marks has made to the
Company, having been the Company’s founder and having served for many years as
the Company’s director and Chief Executive Officer.
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties agree as follows:
 
1.
TERM.  For purposes of the Additional Compensation (as hereinafter defined), the
applicable time period will commence on the date hereof and continue through and
including March 31, 2014 (the “Term”).

 
2.
COMPENSATION.

 
 
(a)
For the past performance of certain oversight, management, strategic and other
advisory services to the Company, the Company agrees to pay Mr. Marks the sum of
Three Hundred and Fifty Thousand Dollars ($350,000) (the “March 31, 2013
Compensation”).  Payment of the March 31, 2013 Compensation shall be made as of
the date hereof, or as soon thereafter as is practicable.

 
 
(b)
The Company agrees to pay Mr. Marks a sum of Three Hundred Thousand Dollars
($300,000) payable ratably on a monthly basis during the Term (the “Additional
Compensation”).  The Additional Compensation is fully earned as of the date of
this Agreement.

 
 
(c)
Commencing as of April 1, 2013, if and to the extent Mr. Marks serves as a
director of the Board, Mr. Marks shall be compensated for such services in
connection therewith at the rates and terms applicable to other non-employee
directors.

 
3.
BENEFITS.  Mr. Marks shall receive no retirement, profit sharing, insurance or
similar benefits which may at any time be provided to employees of the Company
pursuant to any of certain plans or polices of the Company relating to such
benefits.  Mr. Marks shall, for all purposes, be deemed an independent
contractor and not an employee of the Company.

 
 
1

--------------------------------------------------------------------------------

 
 
4.
REPRESENTATIONS AND WARRANTIES.  In order to induce the Company to enter into
this Agreement, Mr. Marks hereby represents and warrants to the Company that Mr.
Marks has the legal capacity and right to execute and deliver this Agreement and
to perform all of his obligations hereunder.

 
5.
10B5-1 PLAN; RIGHT OF FIRST REFUSAL AGREEMENT; PROHIBITION ON SALES.

 
 
(a)
During the next open “window period” under the Company’s insider trading policy,
to the extent permitted by applicable law, Mr. Marks shall enter into a Rule
10b5-1 sales plan (the “Plan”) for the purpose of establishing a trading plan
that complies with the requirements of Rule 10b5-1(c) under the Securities
Exchange Act of 1934, as amended, with respect to the sale by Mr. Marks of at
least fifty percent (50%) of the shares held by Mr. Marks over a one (1)-year
period following the establishment of the Plan.

 
 
(b)
The Right of First Refusal Agreement, dated May 3, 2012, among Mr. Marks,
Melmarks Enterprises LLLP and the Company (the “Right of First Refusal
Agreement”), and the provisions thereof are hereby continued in full force and
effect and are hereby reaffirmed by the parties hereto with respect to the
shares of common stock held by Mr. Marks not subject to the
Plan.  Notwithstanding the foregoing, the Company hereby waives its right of
first refusal to purchase shares of its common stock under the Right of First
Refusal Agreement in connection with the sale by any lender of shares of common
stock of the Company received by such lender upon its enforcement of rights
pursuant to a pledge permitted by clause (c)(1) below and any gift, donation or
other transfer of shares of common stock of the Company without consideration
pursuant to clause (c)(2) below.  The Company further agrees that upon written
request by Mr. Marks, the Company will provide (within five (5) business days) a
letter to any such lender, stating that the Company waives its right of first
refusal to purchase the shares of its common stock subject to any pledge
permitted by clause (c)(1) below.  The Company also agrees to allow the
restrictions to be removed from all pledged shares of the Company’s common stock
pursuant to clause (c)(1) below upon the sale by any such lender of such pledged
shares in connection with its enforcement of rights pursuant to the pledge.

 
 
(c)
Mr. Marks shall not directly or indirectly sell, transfer, assign or otherwise
encumber or dispose of any shares of common stock of the Company except as set
forth in clause (a) or (b) of this Section 5.  Notwithstanding the foregoing,
Mr. Marks shall be permitted to (1) pledge shares of common stock of the Company
in a bona fide borrowing transaction or (2) gift, donate or otherwise transfer
without consideration shares of common stock of the Company.

 
6.
ENTIRE AGREEMENT.  This Agreement constitutes the entire understanding of the
parties with respect to its subject matter, and no change, alteration or
modification hereof may be made except in writing signed by the parties
hereto.  Any prior or other agreements, promises, negotiations or
representations not expressly set forth in this Agreement are of no force or
effect.

 
 
2

--------------------------------------------------------------------------------

 
 
7.
SEVERABILITY.  If any provision of this Agreement shall be unenforceable under
any applicable law, then notwithstanding such unenforceability, the remainder of
this Agreement shall continue in full force and effect.

 
8.
AMENDMENT, MODIFICATION OR WAIVER.  No amendment, modification or waiver of any
provision of this Agreement shall be effective unless the same shall be in
writing and signed by each of the parties hereto, and then such amendment,
modification or waiver shall be effective only in the specific instance and for
the specific purpose for which it is given.

 
9.
ASSIGNMENT.  Neither this Agreement, nor any of Mr. Marks’s rights, powers,
duties or obligations hereunder, may be assigned by Mr. Marks.  This Agreement
shall be binding upon and inure to the benefit of Mr. Marks and his heirs and
legal representatives, and the Company and its successors and
assigns.  Successors of the Company shall include, without limitation, any
corporation or corporations acquiring, directly or indirectly, all or
substantially all of the assets of the Company, whether by merger,
consolidation, purchase, lease or otherwise, and such successor shall thereafter
be deemed “the Company” for the purposes hereof.

 
10.
APPLICABLE LAW.  This Agreement shall be deemed to have been made, drafted,
negotiated and the transactions contemplated hereby consummated and fully
performed in the State of New York, and shall be governed by and construed in
accordance with the laws of the State of New York, without regard to the
conflicts of law rules thereof.  Nothing contained in this Agreement shall be
construed so as to require the commission of any act contrary to law, and
whenever there is any conflict between any provision of this Agreement and any
statute, law, ordinance, order or regulation, contrary to which the parties
hereto have no legal right to contract, the latter shall prevail, but in such
event any provision of this Agreement so affected shall be curtailed and limited
only to the extent necessary to bring it within the legal requirements.

 
11.
JURISDICTION AND VENUE.  It is hereby irrevocably agreed that all disputes or
controversies between the Company and Mr. Marks arising out of, in connection
with or relating to this Agreement shall be exclusively heard, settled and
determined by arbitration to be held in the City of New York, County of New
York, or in the City of Los Angeles, County of Los Angeles, in accordance with
the Commercial Arbitration Rules of the American Arbitration Association to be
conducted before a single arbitrator, who shall be either an attorney or retired
judge licensed to practice law in the State of New York or California, as
applicable.  The parties also agree that judgment may be entered on the
arbitrator’s award by any court having jurisdiction thereof, and the parties
consent to the jurisdiction of any court located in the City of New York, County
of New York, or in the City of Los Angeles, County of Los Angeles, for this
purpose.

 
 
3

--------------------------------------------------------------------------------

 
 
12.
FULL UNDERSTANDING.  Mr. Marks represents and agrees that he fully understands
his right to discuss all aspects of this Agreement with his private attorney,
that to the extent, if any, that he desired, he availed himself of this right,
that he has carefully read and fully understands all of the provisions of this
Agreement, that he is competent to execute this Agreement, that his agreement to
execute this Agreement has not been obtained by any duress and that he freely
and voluntarily enters into it, and that he has read this document in its
entirety and fully understands the meaning, intent and consequences of this
document which is that it constitutes an agreement of consulting.

 
13.
COUNTERPARTS.  This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original and all of which taken together shall
constitute one and the same agreement.

 
[Signature page follows]
 
 
4

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.
 

 
MOTORCAR PARTS OF AMERICA, INC.
     
By:  /s/ Selwyn Joffe
 
Name:  Selwyn Joffe
 
Title:    President and Chief Executive Officer

 
MEL MARKS


/s/ Mel Marks


MELMARKS ENTERPRISES LLLP


By:  /s/ Mel Marks
Name:  Mel Marks
Title:    President
 
 
5

--------------------------------------------------------------------------------